Citation Nr: 0116048	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-04 864	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as a result of exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957, from May 1957 to May 1961, from October 1962 
to November 1962.  He also served on numerous periods of 
active duty for training between 1970 and 1982, when he was 
released from Reserve duty.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, among other things, denied the 
benefit sought on appeal.

The Board notes that this matter came before it in May 2000, 
but was remanded for further development.  The RO completed 
the requested developed, but continued the denial of 
benefits.  Therefore, this matter has been returned to the 
Board for further consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Resolving all reasonable doubt in favor of the veteran, 
the evidence shows that the veteran was exposed to an 
herbicidal agent during active duty for training between 1970 
and 1975.

3.  The veteran currently has a diagnosis of prostate cancer.



CONCLUSION OF LAW

The veteran's prostate cancer was incurred as a result of 
exposure to an herbicide agent used in support of the United 
States and its allied military operations in the Republic of 
Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim under the provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim.  The RO made 
reasonable efforts to obtain relevant records and it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder, including a search for records with the U.S. Armed 
Services Center for Research of Unit Records, and request 
for medical records indicated in a May 2000 Board Remand.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

A chronic, tropical, prisoner of war related disease, or a 
disease associated with exposure to certain herbicide agents 
will be considered to have been incurred in service under the 
circumstances outlined in the Code of Federal Regulations 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. § 3.307(a).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.307(a)(6).  The specified diseases shall have become 
manifest to a degree of ten percent or more at any time after 
service except for chloracne, other acneform diseases, and 
respiratory cancers, which have set time limits for 
manifestation.  See 38 C.F.R. § 3.307(a)(6).  Prostate cancer 
is a specified disease under 38 C.F.R. § 3.309(e).

The veteran contends that he was exposed to Agent Orange or 
herbicides, as well as insecticides, during his active duty 
for training service from 1970 through 1975, when he worked 
on C-123 spray aircraft from Vietnam.  He wrote that he was 
assigned to remove the spray tanks from the aircraft, did so 
without safety equipment, was exposed to the liquids 
contained therein, though he did not know what they were, and 
that he was required to undergo a blood test every six 
months.  

The evidence of record reveals that the veteran served 
honorably on numerous periods of active duty for training 
between 1970 and 1975; he was an aircraft mechanic at 
Rickenbacker Air Force Base during those years.  A statement 
submitted from the foreman at the spray shop at Rickenbacker 
Air Force Base from 1970 to 1977 supports the veteran's 
contention that he was charged with cleaning aircraft used in 
Vietnam to spray Agent Orange and other material, including 
insecticides.  The foreman also reported that the proper 
safety equipment was not used at that time.

The U.S. Armed Services Center for Research of Unit Records 
reported that the veteran's unit conducted a regular 
insecticide control spray program during the Vietnam Conflict 
and that maintenance technicians worked on spray system 
corrosion problems.  Unit histories noted the spray program, 
although they did not specifically document the unit's 
involvement with herbicides or maintenance of planes 
returning from Vietnam.

The medical evidence reveals that the veteran currently has a 
medical diagnosis of the disability of prostatic 
adenocarcinoma.  Treatment records show minimal problems with 
urinary voiding and bowel movements.  The veteran has 
complaints regarding erections and the ability to perform 
sexual activity.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, especially the lay 
statement of the veteran's supervisor corroborating that the 
veteran worked on planes returning from Vietnam which had 
been used to spray herbicides, and the report of the U.S. 
Armed Services Center for Research of Unit Records which 
corroborated to the extent that the veteran worked on spray 
system corrosion problems of planes returning from Vietnam, 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran was exposed to an herbicide 
agent used in support of the United States and its allied 
military operations in the Republic of Vietnam during his 
active duty for training performed at Rickenbacker Air Force 
Base between 1970 and 1975.  Presumptively, the veteran 
developed prostate cancer as a result of his 

exposure to the herbicide agent.  Therefore, the Board finds 
that service connection for prostate cancer must be granted 
on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.


ORDER

Service connection for prostate cancer due to exposure to an 
herbicide agent is granted.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

